i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00140-CR

                                       Carlos Coello AQUINO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007CR6964
                             Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Carlos Coello Aquino filed a notice of appeal seeking to appeal from a sentence imposed on

August 6, 2008. The judgment was in accordance with Aquino’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Aquino has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH